Citation Nr: 1118616	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether the reduction in the disability rating from 30 percent to noncompensable (0 percent rating) for allergic rhinitis, status post bilateral turbinoplasties, effective June 1, 2006, was proper.

2.  Entitlement to a disability rating in excess of 30 percent for chronic sinusitis, status post bilateral ethmoidectomies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 (reduction of rating for rhinitis) and February 2008 (increased rating for sinusitis) decisions of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2011, a video conference hearing before the undersigned was held at the RO.  Transcripts of both hearings are of record.  The Veteran submitted additional evidence in January 2011, along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  At the time of the March 2006 rating decision, reducing the disability rating from 30 percent to noncompensable, although a January 2006 VA examination showed some improvement, the preponderance of the evidence of record at the time of the March 2006 rating decision did not show a material improvement in the Veteran's service-connected allergic rhinitis, status post bilateral turbinoplasties, that was reasonably certain to be maintained under the conditions of ordinary life and work.  

2.  During the period at issue, the Veteran has had more than six episodes per year of sinusitis characterized by headaches, pain, tenderness of the sinuses, and purulent discharge or crusting; however, he has not had radical surgery with osteomyelitis or repeated sinus surgeries.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, reducing the disability rating from 30 percent to noncompensable for allergic rhinitis, status post bilateral turbinoplasties, was not proper, and restoration of the 30 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 4.1-4.7, 4.97, Diagnostic Code 6522 (2005-2006).

2.  The criteria for a rating in excess of 30 percent for chronic sinusitis, status post bilateral ethmoidectomies, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.97, Diagnostic Code 6510 (2006-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See id, at 121.

The Board observes that an December 29, 2005 pre-rating notice letter, which accompanied the December 2005 rating decision proposing to decrease the rating for allergic rhinitis, status post bilateral turbinoplasties, provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also informed that he could request a personal hearing so that he could provide testimony on this matter.  If he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.

In a May 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his increased rating claim for sinusitis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.  The examinations included a review of the relevant evidence and thorough physical examinations; as such the Board finds them adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and reporting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  In this regard, the Board notes that the video conference hearing focused on the elements necessary to substantiate the claims and the Veteran, through the testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  In addition, the Acting Veterans Law Judge (AVLJ) suggested evidence that might be relevant to his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2010).  

In sum, the Board also finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication and that the Board can adjudicate the claims decided herein based on the current record. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

I. Reduction of Rhinitis Rating

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Allergic rhinitis is rated under Diagnostic Code 6522.  38 C.F.R. § 4.97.  Under this diagnostic code, rhinitis with polyps warrants a maximum 30 percent disability rating.  Rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Id.  

In November 1981, the Veteran was granted service connection for allergic rhinitis with nasal polyps and a noncompensable disability rating was assigned, effective May 28, 1981.  In April 1982, a 10 percent rating was assigned, effective November 4, 1981, for rhinitis combined with chronic right antril sinusitis.  In June 1992, the rhinitis and sinusitis were each assigned separate 10 percent ratings, effective May 1, 1992.  In November 2004, a 30 percent rating was awarded for rhinitis, effective June 23, 2003.  

In March 2006, the 30 percent rating for rhinitis was reduced to noncompensable, effective June 1, 2006.  The rating was subsequently increased to 10 percent, effective May 17, 2007, and then to 30 percent, effective October 31, 2007.  

As a 10 percent rating for allergic rhinitis, status post bilateral turbinoplasties, had been in effect for a period exceeding five years at the time of the proposed reduction, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply to any reduction below 10 percent.  See 38 C.F.R. § 3.344.  Moreover, because the reduction to noncompensable from 30 percent would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance had to be prepared setting forth all material facts and reasons and notice meeting the requirements under the provisions of 38 C.F.R. § 3.105(e) had to be provided. 

Here, the appropriate due process procedures were followed with respect to the proposed rating reduction.  Specifically, in a December 2005 letter, the Veteran was informed of the proposed reduction for allergic rhinitis, status post bilateral turbinoplasties, and of his right to submit evidence showing that such change should not be made and to request a hearing.  The Veteran did not respond to the notice.  Thereafter, a March 2006 rating decision reduced the rating to noncompensable prospectively effective June 1, 2006.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

A November 2005 VA examination report revealed that the Veteran had had nasal polyps and had undergone polypectomy and meatotomy a few years prior.  Physical examination revealed right naris slightly narrowed in comparison with the left, which was likely caused by mild deviation of the septum.  An October 2005 computed tomography (CT) scan was reviewed.  An August 2006 outpatient treatment record showed that the CT scan revealed postsurgical changes involving the medial wall of the right maxillary antrum and sinusitis involving all of the paranasal sinuses with occlusion of the left meatal ostia.  The examiner diagnosed chronic allergic pansinusitis and rhinitis with seasonal increase in symptoms. 

The Veteran was afforded another VA examination in January 2006.  Physical examination revealed no nasal obstruction.  The examiner was unable to see any polyps with the limited examination.  The diagnosis was chronic allergic rhinitis and sinusitis with frequent flare-ups.  

A March 2007 private treatment record reflects that examination at that time revealed no polyposis.  

A December 2007 VA examination revealed no polyps.  There was 80 percent nasal obstruction on the left and 70 percent on the right.  During a VA otolaryngology consultation later that month, nasal polyps were observed.  

During the Veteran's hearings, he testified that his rhinitis has been worse since 2003.  He also reported that he had had nasal polyps throughout the course of the appeal.  

The medical evidence in this case appears to reflect that the Veteran did not have any nasal polyps between June 1, 2006 and October 2007.  In November 2005, prior to the reduction, there was no report of any polyps after examination of the nose.  The examiner also noted that the Veteran previously had polyps and underwent polypectomy and meatotomy a few years ago.  Then, in January 2006, a VA examiner specifically noted that no nasal polyps were seen on examination.  A private treatment record from March 2007 also specifically noted that no polyps were seen on examination.  Other examination reports and treatment records relevant to this issue reflect no finding of nasal polyps.  

While the absence of polyps suggests that a 10 percent rating might have been proper for the period under consideration, a reduction to a noncompensable rating was not.  As a 10 percent rating was in effect for more than 5 years, VA still had to consider whether the examination on which the reduction was based was as full and complete as the examination on which the previous 30 percent rating was based, and whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344.  In this case, the April 1992 examination, upon which the 10 percent rating was based, included a physical examination and review of X-rays.  It is unclear if the claims file was reviewed, but the examiner did note some relevant history.  The August 2003 examination, upon which the 30 percent rating was based, as well as the November 2005 and January 2006 examinations, upon which the reduction was based, included a review of the medical records and physical examination.  In addition, during the November 2005 examination, recent CT scan results were reviewed.  Given the above, the Board finds that the examinations upon which the reduction was based appeared to be as full and complete as the examinations upon which the ratings were based.  

However, the evidence does not suggest that the Veteran would maintain any improvement shown on the examinations upon which the reduction was based.  The Veteran has had multiple polypectomies in the past and has had reappearance of polyps each time.  Moreover, nasal passage occlusion was still shown during the relevant time period.  For example, the October 2005 CT scan revealed postsurgical changes involving the medial wall of the right maxillary antrum and sinusitis involving all of the paranasal sinuses with occlusion of the left meatal ostia.  The degree of occlusion was not reported.  Finally, as early as October 2007, the Veteran again had polyps and greater than 50 percent occlusion in each nasal passage.  Given the above, the Board finds that the reduction in the disability rating for allergic rhinitis, status post bilateral turbinoplasties, from 30 percent to noncompensable was not proper as the preponderance of the evidence did not demonstrate that it was reasonably certain that any improvement would be maintained under the ordinary conditions of life.  

II. Increased Rating for Sinusitis

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's sinusitis is currently evaluated as 30 percent disabling under Diagnostic Code 6510.  Diagnostic Code 6510 requires the use of the General Rating Formula for Sinusitis, which notes that a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id.

Historically, service connection was awarded for sinusitis by an April 1982 rating decision.  The current appeal stems from a May 2007 claim for an increased rating.

Regarding symptomatology, the Veteran complained of sinus congestion and pain and was assessed with chronic sinusitis in July 2007.  It was noted that the Veteran had headache, puffy eyes, sniffling, congestion, and nasal tenderness.

During an October 2007 VA examination, the Veteran reported having 4 incapacitating episodes of sinusitis requiring 4 to 6 weeks of antibiotics per year, as well as nearly constant non-incapacitating episodes with headaches, purulent drainage, and sinus pain.  He reported constant breathing difficulty as well as hoarseness.  Physical examination revealed active sinusitis with purulent discharge and tenderness.  The diagnosis was allergic rhinitis with chronic sinusitis.  

The Veteran had a VA otolaryngology consultation later in October 2007.  At that time, he reported having nasal congestion, facial pressure and headaches.  The assessment was chronic sinusitis and nasal polyposis.

During an October 2008 DRO hearing, the Veteran testified that he has headaches, itchy eyes, crusting, coughing, hacking, and congestion related to his sinusitis.  He described daily incapacitating episodes in that he feels miserable every day.  

The Veteran was afforded a VA general medical examination in May 2009.  He complained of facial pain, purulent drainage, pain, and headaches as a result of sinusitis.  Physical examination revealed discharge and decreased air flow.  There was sinus pressure on palpation and pain.  The diagnosis was rhinitis and sinusitis.  

The Veteran's sinusitis is characterized by headaches, pain and tenderness of affected sinus, purulent discharge, and crusting.  The evidence above reflects that the Veteran has more than six non-incapacitating episodes per year of sinusitis.  However, to be entitled to a higher rating the evidence must show near constant sinusitis after repeated surgeries or the Veteran must have had radical surgery with chronic osteomyelitis.  Initially, the Board notes that the Veteran's headaches are already compensated at the 30 percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14.  Thus, the headaches cannot be considered in assigning a rating for chronic sinusitis.  

None of the evidence suggests that the Veteran has osteomyelitis.  In fact, during his January 2011 hearing, the Veteran testified that he did not have osteomyelitis.  While the Veteran has had sinus surgery (ethmoidectomies) in the past, these surgeries performed in March 1982 and March 2000 were years before the present claim was received.  The Veteran has not had repeated surgeries for sinusitis during the period applicable to this appeal.  As such, the Board finds that the overall disability picture more nearly approximates the criteria for a 30 percent rating, and a 50 percent disability rating is not warranted.  

The Board has considered whether the Veteran's chronic sinusitis, status post bilateral ethmoidectomies, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation criteria for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's increased rating claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







(CONTINUED ON NEXT PAGE)
ORDER

Restoration of a 30 percent rating for allergic rhinitis, status post bilateral turbinoplasties, is granted, effective from June 1, 2006, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 30 percent for chronic sinusitis, status post bilateral ethmoidectomies, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


